Citation Nr: 1130693	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the right foot. 

2.  Entitlement to service connection for residuals of a cold weather injury of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from October 1953 to October 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of cold weather injuries to the bilateral feet that were incurred during active duty service in Korea.  He testified at the June 2011 videoconference hearing that he was exposed to extreme cold temperatures during his service in Korea and developed frostbite in his toes.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In May 2010, VA received a letter from the Veteran's private physician noting that the Veteran's current neuropathic-like symptoms in the feet could be related to a previous episode of frostbite.  The physician also identified definite cold sensitivity along with joint stiffness and occasional color changes of the toes.  The Board finds that the May 2010 letter constitutes competent medical evidence of an association between the Veteran's current symptoms and active service.  Therefore, a VA examination is required by VA's duty to assist to determine the nature and etiology of the claimed disability. 

Prior to arranging for the Veteran to undergo VA examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Columbia VA Medical Center (VAMC) dated through August 2010.  During the June 2011 Board hearing, the Veteran said that he underwent testing (possibly an electromyography (EMG) or nerve conduction study) in early 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the Veteran's feet from the Columbia VAMC since August 2010, including any EMG or nerve conduction testing conducted in early 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain from the Columbia VAMC all records of evaluation and/or treatment for the Veteran's feet since August 2010, including any EMG or nerve conduction testing conducted in early 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed residuals of cold weather injuries to the bilateral feet.  The Veteran's entire claims folder must be made available to the examiner and reviewed by the examiner.

After performing any indicated tests and after reviewing the claims folder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current residuals of cold weather injuries to the feet are etiologically related to any incident of the Veteran's active service, to include his service in Korea and exposure to cold temperatures. 

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



